Office Action Summary
  This final office action is responsive to the amendment of 19 February 2021.  Currently claims 1-22 are pending in the application.   
Response to Amendments
	The amendments to the claims recite steps that are not practically performed mentally.  They are:

    PNG
    media_image1.png
    480
    1385
    media_image1.png
    Greyscale

	The determining and updating the model (i.e. a machine learning step) is not practically performed mentally and thus integrates the abstract idea into a practical application (see also paragraph 46 where recursive feature elimination is discussed).

 Response to Arguments
	The applicant’s arguments have been fully considered but they are not persuasive.

	The applicant argues:

    PNG
    media_image2.png
    295
    1399
    media_image2.png
    Greyscale

	The examiner respectfully disagrees.
	Shreshta teaches on page 8 section 2.3.1
	
    PNG
    media_image3.png
    489
    1041
    media_image3.png
    Greyscale

	The recurring neural network approach begins with receiving an initial set of data (i.e. the machine repair records from Caveretta) from which an initial set of trained variables are determined (this would be the correlated customer service reports correlated with machine repair/warranty information in Caveretta).  Given that Shrestha uses a gradient descent of error (i.e. each subsequent iteration’s error must be less than the previous error, thus the previous error is a threshold for the modelling effort) this meets the claim limitation.  Alternatively, the classier approach (i.e. classification is a similarity based method  that is well understood to use threshold similarity in order to determine membership in a particular cluster) as shown in Figure 5.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 14-18, 20, 21 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over 
Cavaretta US 2004/0111314  (hereinafter Cavaretta) in view of 
“Deep Learning Sentiment Analysis of Amazon. Com Reviews and Ratings”, N Shrestha, F Nasoz - arXiv preprint arXiv:1904.04096, 2019 - arxiv.org (hereinafter Shrestha)
 
	Regarding Claim 1, Cavaretta teaches:
 	 1. A computer-implemented method, comprising:
	Cavaretta teaches a computer implemented method (see paragraph 25)
obtaining a set of machine repair records from a first database;
	
    PNG
    media_image4.png
    207
    627
    media_image4.png
    Greyscale

	Figure 5 #168 – warranty database
generating a modified set of machine repair records by, for each
record of the set of machine repair records, associating a particular machine with
at least one of i) one or more machine defects, ii) a repair of the one or more
defects, and iii) one or more repair characteristics;
	
    PNG
    media_image5.png
    169
    626
    media_image5.png
    Greyscale

	Here the particular machine is the vehicle and the warranty information is repair of those defects associated with that vehicle.
generating a training model, the training model comprising the modified set of machine repair records and a set of survey records indicative of reported experience values;
	
    PNG
    media_image6.png
    260
    632
    media_image6.png
    Greyscale

	Here the training model is the set of buyer satisfaction (as measured from surveys) and warranty variables (i.e. machine repair records).
obtaining a set of machine operation records from a second database;
	paragraph 54:

    PNG
    media_image7.png
    229
    629
    media_image7.png
    Greyscale

(here Cavaretta teaches a first data base for storing data, but not a second, however it is well settled that making separable does not convey a patentable distinction (see MPEP 2144) and thus it would have been obvious to have modified Cavaretta to have included where the warranty database was made separable.)
identifying at least one time-based machine operation parameter
associated with machine operation from the set of machine operation records;
	paragraph 54, warranty and repair data (i.e. machine operation parameter) is collected.  This includes time based data (e.g. see paragraph 34 Table 3)
generating a modified set of machine operation records, the
modified set of machine operation records comprising a plurality of values
associated with the at least one time-based machine operation parameter; and
	Table 3:
	
    PNG
    media_image8.png
    342
    641
    media_image8.png
    Greyscale

	The “severity” here are values associated with the machine based operation parameter (e.g. shifts rough).
creating an analytical model based on the training model and the
modified set of machine operation records, 
	
    PNG
    media_image9.png
    428
    625
    media_image9.png
    Greyscale

	Recursive partitioning builds a model based on a training model (where the training model is the independent variable with the greatest entropy

receiving, as an output from the analytical model and based at least partly on a second set of machine repair records, an estimate of customer experience;
	page 8 section 2.3.1
	
    PNG
    media_image3.png
    489
    1041
    media_image3.png
    Greyscale

	The recurring neural network approach begins with receiving an initial set of data (i.e. the machine repair records from Caveretta) from which an initial set of trained variables are determined (this would be the correlated customer service reports correlated with machine repair/warranty information in Caveretta).
determining, based at least in part on a comparison of the estimate of customer experience to a reported customer experience associated with the second set of machine repair records, a first system response error; and

    PNG
    media_image10.png
    330
    1046
    media_image10.png
    Greyscale


updating, at least in part in response to the first system response error meeting or exceeding a threshold response error, the analytical model to create an updated analytical model having a second system response error less than the first system response error
	Shrestha teaches a recurrent neural network approach (see page 8)

    PNG
    media_image11.png
    131
    1322
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    236
    1320
    media_image12.png
    Greyscale
	Here Shrestha notes that recurrent neural networks account for new data in a system which generates this new data over time.  This is also shown here:

    PNG
    media_image13.png
    198
    1327
    media_image13.png
    Greyscale

	The training algorithm uses a gradient descent of error (see page 8 bottom)

    PNG
    media_image14.png
    125
    1320
    media_image14.png
    Greyscale

	This implies that in order for the model to be trained, each subsequent error must be less than the previous (because RNN’s learn over time) – thus each subsequent 

	Recurrent neural networks thus provide a way to model a system whose elements change over time.  The additional timed data elements provide a way to model system elements which take on different states over time.  This is the problem that Cavaretta is trying to solve in assessing customer satisfaction over time (see paragraph 22 regarding customer surveys being sent over time; see also paragraph 23 where warranty information is tracked over ten years) where the satisfaction is a function of the amount of warranty repairs being done over that time period.   According to Cavaretta, as would be understood by one of ordinary skill in the art, a high number of warranty repairs during that time period will result in a dissatisfied customer as opposed to a customer with a low number or no warranty repairs over that time period.
	One benefit to applying a RNN to Cavaretta’s data would be the ability to understand the impact of warranty events over time to be able to predict customer customer satisfaction at any given point.
	Thus it would have been obvious to one of ordinary skill in the art to have modified the teachings of Cavaretta to have included using the recurrent neural network of Shrestha because it would have provided the benefit of more accurately modelling how customer sentiment changes over time in response to information about how a purchased product is performing (i.e. breakdowns, warranty repairs etc.).

	Regarding Claim 2, Cavaretta teaches:
	2. The method of claim 1, wherein each record of the set of machine
repair records in the modified set of repair records is indicative of at least one of a count of the one or more machine defects, a severity value associated with the
one or more defects, a time span between repairs, and a predicted experience
value
	Paragraph 34:
	
    PNG
    media_image15.png
    273
    634
    media_image15.png
    Greyscale

	Here a severity value is shown.

Regarding Claim 3, Cavaretta teaches:
	3. The method of claim 1, wherein the at least one time-based machine
operation parameter comprises time information and at least one of a fuel
consumption value, a machine operating parameter, and diagnostic information.
	Per table 3 above, the above table has time information (i.e. the date) and diagnostic information (e.g. “shifts rough”)

Regarding Claim 4, Cavaretta teaches:
4. The method of claim 1, wherein at least one survey record of the set of
survey records is indicative of at least one of a reported experience value, an
indication of a surveyed machine, a time factor associated with a utilization of the
surveyed machine, and a reported experience value associated with the utilization of the surveyed machine.
          
    PNG
    media_image16.png
    249
    633
    media_image16.png
    Greyscale

	The numeric value is a reported experience value.

Regarding Claim 7, Cavaretta teaches:
7. The method of claim 1, further comprising:
obtaining a set of social media records from a third database;
	Cavaretta does not teach obtaining social media records, however this is taught by Shrestha page 7:

    PNG
    media_image17.png
    453
    1321
    media_image17.png
    Greyscale
	
	Cavaretta teaches associating a feedback record with a repair record, however Cavaretta does not teach where the feedback record is social media records
associating at least one record of the set of social media records with the
modified set of repair records, and creating a set of modified social media
records; and
	As shown above in Table 1, Shreshtha teaches associating social media records with a particular product (note right hand column of “Product Id”).
generating the training model based on the modified set of social media
records.
	Shreshtha teaches generating a model based on accumulated social media records over time (see page 8 section 2.3.1 and section 2.3.2)
	
	It would have been obvious to one of ordinary skill in the art to have modified Cavaretta to have included using social media records directed to product feedback, as taught by Shreshtha because it would have provided the benefit of using social media data (i.e. comments made by user’s on social media platforms which are not in response to a more formal “survey”) to better understand how customers view a product as affecting customer satisfaction.


Regarding Claim 21, Cavaretta teaches:
21. (New) The method of claim 1, wherein:
the analytical model is based at least in part on a first combination of feature vectors associated with the at least one time-based machine operation parameter; and
	paragraphs 29 and 30, the variables here are feature vectors as broadly claimed.
the updating the analytical model includes using recursive feature elimination to identify a second combination of feature vectors different from the first combination of feature vectors, the updated analytical model being based at least in part on the second combination of feature vectors.
Paragraph 52, Recursive partitioning here identifies a second combination (and a third and so forth) of feature vectors different from the first combination (they are different because of the use of bins)

Regarding Claim 22, Cavaretta teaches:
22. (New) The method of claim 1, wherein the modified set of machine operation records comprises a set of data that is weighted to isolate vector data.

           
    PNG
    media_image18.png
    32
    297
    media_image18.png
    Greyscale

	Cavaretta teaches in paragraph 52 where recursive portioning groups variables according to those with the most significance for predicting customer satisfaction (i.e. variables most likely to predict customer satisfaction).  Since these bins have associated value (i.e. they best explain the customer satisfaction according to the combination of variables), this meets the broadest reasonable interpretation of “weigthing data” as claimed
	



Claims 8-11, 14-18 and 20  recite similar limitations to those addressed by the rejection of Claims 1-4 and 7 and are therefore rejected under the same rationale.
	Furthermore regarding the system of claim 8 and software of claim 15, Cavaretta teaches a computer implemented (i.e. suggesting a processor) method which performs data processing (data processing is understood in the art to be by software such as the “joins” performed in paragraphs 26-28) – see paragraphs 12 25 and Figure 5.  To the extent that the computer implemented method of Cavaretta does not inherently use software (i.e. a nontransitory medium executed by a processor) or a processor per se, official notice is taken that automating method steps using a computer (with processor and software) is old and well known and would provide a predictable combination with Cavaretta with the expected result of automating methods using a .

Claims 5, 6, 12, 13 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over  Cavaretta US 2004/0111314  (hereinafter Cavaretta) in view of “Deep Learning Sentiment Analysis of Amazon. Com Reviews and Ratings”, N Shrestha, F Nasoz - arXiv preprint arXiv:1904.04096, 2019 - arxiv.org    (hereinafter Shrestha) and further in view of “Root cause analysis of product service failure using computer experimentation technique”, C Shrouti, P Franciosa, D Ceglarek - Procedia CIRP, 2013 - Elsevier (hereinafter Shrouti)




Regarding Claim 5, Cavaretta teaches warranty and defective product information being tracked as discussed above, however Cavaretta does not teach performing a root cause analysis for repairs as per:
5. The method of claim 1, wherein generating the modified set of repair
records further comprises generating a root cause model indicative of a root cause for two or more repairs.
	However Shrouti teaches (page 45 –see also Figure 3 on page 47):

    PNG
    media_image19.png
    532
    652
    media_image19.png
    Greyscale

	The warranty data analysis here is clearly for more than two repairs – this is for systemic product warranty failures that indicate a chronic problem (e.g. sticking ignition switch – see page 46 Table 2 – here there are hundreds of warranty repairs in the dataset)
	Shrouti teaches (page 45 column 1):
	
    PNG
    media_image20.png
    153
    664
    media_image20.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Cavaretta to have included the modeling approach to determine the root cause of warranty failures because it would have provided the benefit of efficiently 

Regarding Claim 6, Cavaretta teaches symptomatic causes for part failure (e.g. Table 3 above shows noisy brakes and rough shifting), however, Cavaretta’s method does not teach:
6. The method of claim 5, wherein the root cause comprises one or more
of a machine part, a value identifying a service organization associated with the
machine, and a value identifying a technician associated with the machine.
	However Shrouti’s method teaches identifying the specific machine part:
Page 47:
	
    PNG
    media_image21.png
    231
    673
    media_image21.png
    Greyscale

	Further Shrouti teaches:

    PNG
    media_image22.png
    616
    668
    media_image22.png
    Greyscale

             
    PNG
    media_image23.png
    166
    675
    media_image23.png
    Greyscale

	Shrouti’s analysis provides an indication of which machine part in the key switch is causing the problem (i.e. a sticky ignition switch caused by cam/stator interference).
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Caveretta to have included performing the root cause analysis using the modeling approach of Shrouti because it would have provided the benefit of ultimately identifying which specific part caused the warranty repair.  Ultimately this leads to better, more robust design (e.g. as in a redesigned cam/stator above to eliminate a sticking ignition switch).
Claims 12, 13 and 19  recite similar limitations to those addressed by the rejection of claims 5 and 6 above, and are therefore rejected under the same rationale.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is (571)272-6881.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6737.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


5 April 2021



/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623